Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by James R. Farmer via an interview and email sent on 19th May 2021.
The application has been amended as in the attached amendments.
REASONS FOR ALLOWANCE
Claims 1, 15 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Reynes (US 7,810,755) teaches (figure 2) a hydraulic distributor (10) for the landing-gear system which groups in single body all of the essential hydraulic components used in the hydraulic control circuit for a landing gear system (Col. 6 Lines 53-57). It would have not been obvious to attach a single body/monolithic hydraulic distributor just for the portion of the single hydraulic strut on a torque link as the single body/monolithic hydraulic distributer would be much smaller and external to fuselage. 
Lindahl (US 6,409,121) teaches (figures 4-7) conduit (82B) connecting output of pump (28) to lubrication manifold (52) wherein conduit (82B) is secured at torque link via brackets 
Claims 4, and 6-14 are allowable due to dependency on claim 1.
Claims 17-18 are allowable due to dependency on claim 15.
Claim 20 is allowable due to dependency on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647